Response to Applicants Arguments/Remarks
In response to Applicant’s argument/remarks filed on 03/15/2021:

“The cited references do not disclose or suggest identifying a set of buckets with at least two secondary hashes and determining the set of matching payloads comprises identifying payloads from each of the identified set of buckets that contain matching value data.”


    PNG
    media_image1.png
    661
    1330
    media_image1.png
    Greyscale


Examiner respectfully disagrees with Applicant because Guha discloses in Fig 3, Guha discloses a technique to use a plurality of primary hash keys (214, 215, ..) and  plurality of secondary hash keys on each Hash Bucket (211, 212 ..) are used to identify a record in the Master File where “a value of data” located (e.g., “identifying a set of buckets with at least two secondary hashes and determining the set of matching payloads”).  For instance, Guha’s hash table 204 is equivalent to 342 in Kohlschuette. Furthermore, Guha’s  Primairy hash key 214, 215 and 216 maps to a Hash Bucket as same as Kohlschuette’s Mod ‘m’ maps to one of  00, 01, 02, 03, 04 .. 
Finally, Primary hash result “0xCC3E1080” at 354 of Kohlschuette is the final mapping key used to retrieve hash data, which is equivalent to the 2dary Keys that maps Master File of a record value in Guha.

According, Examiner does not agree with Applicant’s arguments that “cited references do not disclose or suggest identifying a set of buckets with at least two secondary hashes and determining the set of matching payloads”

/CHONGSUH PARK/Examiner, Art Unit 2154   

/HOSAIN T ALAM/Supervisory Patent Examiner, Art Unit 2154